261 F.2d 238
Edmond C. FLETCHER, Petitioner,v.Honorable Albert V. BRYAN, a Judge of the United StatesDistrict Court for the Eastern District of Virginia.
No. 7782.
United States Court of Appeals Fourth Circuit.
Submitted Nov. 12, 1958.Decided Nov. 13, 1958.

Edmond C. Fletcher, pro se.
Before SOBELOFF, Chief Judge, HAYNSWORTH, Circuit Judge, and BOREMAN, District Judge.
PER CURIAM.


1
This petition for mandamus against a district judge raises again a matter that in one form or another has repeatedly received the attention of courts in this circuit and in the District of Columbia Circuit.  Fletcher v. Laws, 62 App.D.C. 40, 64 F.2d 163; In re Fletcher, 71 App.D.C. 108, 107 F.2d 666; Fletcher v. Evening Star Newspaper Co., 72 App.D.C. 303, 114 F.2d 582; Fletcher v. Krise, 4 Cir., 138 F.2d 740; Fletcher v. Maupin, 4 Cir., 138 F.2d 742; Fletcher v. United States, 4 Cir., 174 F.2d 373; Fletcher v. Bryan, 4 Cir., 175 F.2d 716; In re Fletcher, 4 Cir., 216 F.2d 915; In re Fletcher, 4 Cir., 221 F.2d 477; Fletcher v. Norfolk Newspapers, Inc., 4 Cir., 239 F.2d 169.

The petition is

2
Denied.